DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities: 
It appears that the article “the” and “a” are missing from the limitation “bead overlap being fraction” which should read “the bead overlap being a fraction”. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites the limitation "a median bead portion diameter (Dbead) of the bead portions" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  No bead portions are mentioned in claim 1 on which the claim depends.  
Claim 26 recites the limitation "the cell channels" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. No cell channel are mentioned in claim 1 on which the claim depends.
Claim 27 recites the limitation in and on "channel walls" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  No channels are mentioned in claim 1 on which the claim depends, thus channel walls lack antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suchanek (US 2016/0354760).

In regards to claims 1 and 5, Suchanek teaches a porous ceramic body [Abstract, 0003, 0023, 0044].  The porous ceramic body has a porosity of 58-78% or .58-.78 [0049].  This overlaps the claimed range.  The tortuosity is less than 3 [0056].  This overlaps the claimed range.  The median pore size is about 10 microns [Fig. 4B, 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
  
In regards to claims 27, Suchanek further teaches the porous ceramic body comprises a catalyst layer disposed on and in the porous body, this would include in and on the walls of the pores [0094].    Here the pore walls are interpreted as the claimed channel walls as the pores act as channels.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Backhaus-Ricoult et al. (US 2014/0338296).

In regards to claim 28, Backhaus-Ricoult teaches a porous ceramic articles having microstructures characterized by sinter bonded or reaction bonded engineered spheroidal particles and pore networks [Abstract, 0003, 0013, Fig. 3B] (corresponds to a porous body comprising a connected bead microstructure).   The spheroidal particles a bead overlap) is less than about 0.5 [Fig. 23C].  Backhaus-Ricoult teaches this overlap is considered a large pore neck which is desired for improved permeability and this provide low pressure drop [0082, 0120]. The median spherical particle diameter is about 22 microns [Table 11 example W4].  Backhaus-Ricoult further teaches the particle size distribution is narrow and if the particles are homogenous in size then porosity and the pore size are larger in the resultant porous ceramic article [0065, 0091, 140].    Thus the particle size distribution (i.e., bead diameter distribution) is a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle size distribution (i.e., bead diameter distribution) for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
	

Allowable Subject Matter

Claims 6-8, 10, 13-20, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the dependent claims 6-8, 10, 13-20 and 24-25.

Claim 29 is allowed.  
Reasons for allowance

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 29.  A review of the prior art did teach or suggest a porous body within all the physical properties ranges set forth in the claim limitations.  Backhaus-Ricoult et al. (US 2014/0338296) teaches a porous body with a porosity of about 40% however the tortuosity is 9.7 which is outside the claimed range [Table 13 example H32].  Similarly, Backhaus-Ricoult teaches a porous body with a porosity of about 40% but the median pore size is 7.76 microns and thus outside the claimed range [Table 14 example H52].  The tortuosity is not given for example H52, however it is expected to be outside the range as all of the similar examples are outside the range [Table 15].   Thus the claim is allowable.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.